—In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated August 11, 1999, as, after a nonjury trial on the issue of equitable distribution, valued the marital residence as of the date of the commencement of the action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the trial court properly valued the marital residence as of the date of the commencement of the action. “[VJaluation is an exercise properly within the fact-finding power of the trial courts, guided by expert testimony” (Burns v Burns, 84 NY2d 369, 375). On this record, we find that the trial court providently exercised its discretion in this matter and the determination will not be disturbed. Bracken, P. J., O’Brien, Florio and Schmidt, JJ., concur.